Chandler, Justice:
The City of Columbia commenced this action against the Town of Irmo and the members of the Town Council, in their official capacities, seeking declaratory and injunctive relief. The complaint alleges that Irmo unlawfully annexed property within the corporate limits of the City of Columbia by virtue of Columbia’s prior annexation of the same property. Irmo answered, denying that Columbia validly annexed the property or that it is within Columbia’s corporate limits. Irmo also counterclaimed, seeking a declaratory judgment that the alleged prior annexation by Columbia was illegal in several particulars. Columbia filed a Rule 12(b) motion to dismiss the counterclaim, which the Circuit Court granted. Irmo appeals. We affirm.
In substance, the counterclaim raises the same claims Irmo asserted as a party plaintiff in Quinn v. City of Columbia, 303 S.C. 405, 401 S.E. (2d) 165 (1991). In that case, we held Irmo has no standing to bring an action challenging Columbia’s annexation. For the same reasons, Irmo has no standing to bring the counterclaim in this suit. Accordingly, the Circuit Court properly granted the motion to dismiss the counterclaim.
We emphasize that the only issue presented and decided in this appeal is the question of Irmo’s standing to assert the counterclaim. Our opinion should not, of course, be construed to express any view on the merits of the City of Columbia’s suit, which is still to be heard and decided by the Circuit Court.
Affirmed.
Harwell, C.J., Finney, and Toal, JJ., and Randall T. Bell, Acting Associate Justice, concur.